--------------------------------------------------------------------------------

Exhibit 10.42
 
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 14, 2011, among DEEP DOWN, INC., a
Nevada corporation (“Borrower”), and WHITNEY NATIONAL BANK, a national banking
association (the “Lender”).  Capitalized terms used but not defined in this
Amendment have the meanings given them in the Credit Agreement (defined below).
 
RECITALS
 
A.           Borrower and Lender are parties to that certain Amended and
Restated Credit Agreement dated as of November 11, 2008, and amended and
restated through April 14, 2010 (as amended by First Amendment to Amended and
Restated Credit Agreement dated as of December 31, 2010, and as further amended,
restated, or supplemented from time to time, the “Credit Agreement”).
 
B.           Borrower and Lender have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1. Amendments to Credit Agreement.
 
(a) Section 1.1 of the Credit Agreement is amended to delete the defined terms
“LC Termination Date,” “RE Term Loan Maturity Date,” “RLOC Term Maturity Date,”
and “ROV Term Maturity Date” in their entirety and to replace them with the
following in the appropriate alphabetical order:
 
“LC Termination Date means the earlier of (a) April 15, 2012, and (b) the
acceleration of maturity of the LC Facility in accordance with Section 12 of
this Agreement.”
 
“RE Term Loan Maturity Date means the earlier of (a) April 15, 2012, and (b) the
acceleration of maturity of RE Term Loan in accordance with Section 12 of this
Agreement.”
 
“RLOC Term Maturity Date means the earlier of (a) April 15, 2012, and (b) the
acceleration of maturity of the RLOC Term Facility in accordance with Section 12
of this Agreement.”
 
“ROV Term Maturity Date means the earlier of (a) April 15, 2012, and (b) the
acceleration of maturity of the ROV Term Facility in accordance with Section 12
of this Agreement.”
 
2. Conditions.  This Amendment shall be effective once each of the following
have been delivered to Lender:
 
(a) this Amendment executed by Borrower and Lender;
 
(b) Guarantors’ Consent and Agreement; and
 
(c) such other documents and items as Lender may reasonably request.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties.  Borrower represents and warrants to Lender
that, upon giving effect to all prior written waivers granted by Lender in
connection with the Credit Agreement, (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person (other than
Lender) is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents, (e)
the representations and warranties in each Loan Document to which it is a party
are true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Potential Default has
occurred and is continuing.  The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment.  No
investigation by Lender is required for Lender to rely on the representations
and warranties in this Amendment.
 
4. Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
 
5. Miscellaneous.
 
(a) No Waiver of Defaults.  Except as expressly set out above, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of the
Credit Agreement or any other Loan Document not expressly referred to in this
Amendment, or (B) any present or future violation of, or default under, any
provision of the Loan Documents, or (ii) a waiver of Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.
 
(b) Form.  Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this Amendment must be in form and substance
satisfactory to Lender and its counsel.
 
(c) Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
 
(d) Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender’s counsel.
 
(e) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
(f) Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender.  Lender
may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.
 
(g) Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
(h) Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.
 


[Signatures are on the following pages.]
 
 
3

--------------------------------------------------------------------------------

 
 
The Amendment is executed as of the date set out in the preamble to this
Amendment.
 
 
BORROWER:
 
DEEP DOWN, INC.,
a Nevada corporation
 
By: /s/ Eugene L. Butler      
Eugene L. Butler
Executive Chairman
 
 
LENDER:
 
WHITNEY NATIONAL BANK,
a national banking association
 
By: /s/ Wayne L. Mediamolle II      
Wayne L. Mediamolle II
Vice President


 
 
4

--------------------------------------------------------------------------------

 
 
GUARANTORS’ CONSENT AND AGREEMENT
TO
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation (as defined in the Credit Agreement),
all of which are in full force and effect.  Each of the undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing.  Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment.  This Consent and
Agreement shall be binding upon the undersigned, their successors and permitted
assigns, and shall inure to the benefit of Lender, and its successors and
assigns.
 
 
GUARANTORS:
 
ELECTROWAVE USA, INC.,
a Nevada corporation
 
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
 
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company
 
DEEP DOWN INC.,
a Delaware corporation
 
 
By: /s/ Eugene L. Butler      
Eugene L. Butler
Executive Chairman of each of the foregoing companies
 
 
 
 
5

--------------------------------------------------------------------------------